CONSULTING AGREEMENT- GG


This Consulting Agreement is by and between Indigo-Energy, Inc., (IEI), a Nevada
Corporation located at 701 N. Green Valley Pkwy, Suite 200, Henderson, NV 89074,
and Gary A. Greenberg, LLC, a Illinois Corporation located at  _______________
(GG) collectively referred to as “The Parties.”


WHEREAS, IEI is a developer of energy related properties, and


WHEREAS, GG has various connections, networking contacts, and experience in the
development of financial related properties, financial market development, and
business strategic planning.


NOW, THEREFORE, in consideration of the mutual covenants provided herein, the
Parties agree as follows:


Services.
 
 
GG will perform ongoing duties under the direction of IEI’s President under the
following parameters:
   

  1. 
Provide consulting services and support for business development of the IEI
family of energy related properties.
   

2.  
Assist in development of the IEI Strategic Marketing and Business Plan.
   

3.  
Develop introductions and networking for funding of various projects and
operations.



Compensation.  IEI shall compensate GG for these services as follows:
 

1-   Reimbursement for all approved business-related expenses.    
2-  
Further, GG or its assigns shall receive one-hundred thousand (100,000) shares
of common stock in IEI, said stock to be restricted by SEC rule 144. Said shares
are to be issued within 30 days of signing of this Agreement.  The shares are to
be issued to GG.
   

3-  
A consulting fee of five hundred dollars ($500) per month, such fee shall be
reviewed and adjusted from time to time based upon performance.



Independent Contractor and No Agency Relationship.  GG shall be compensated as
an independent contractor with no employee relationship or agency and principal
relationship and shall thereby be responsible for all its own taxes, insurance,
licenses and fees and expenses related to its business and this Agreement.


Termination.  Either party may terminate this relationship, without cause, after
the initial term of the Agreement, with thirty (30) days notice to the other,
provided all compensation is current.


Governing Law.  This Agreement is being executed under and will be governed by
the laws of the State of Nevada.
 
 
1

--------------------------------------------------------------------------------

 


Term.  The term of this Agreement is three months commencing April 21, 2010 and
shall automatically be renewed month to month terms unless terminated under the
provisions herein.




IN WITNESS THEREOF, the Parties have executed this Agreement effective as of the
date signed below.
 

For Indigo-Energy, Inc.                                          
Steve Durdin, President  
   
Date
 
 
     

 

For           Gary A. Greenberg, LLC         ,                                 
     
Gary A. Greenberg
   
Date
                      EIN        

 
ConsAgr GG
 
 
2

--------------------------------------------------------------------------------

 